Appeal from a decision and award by the Workmen’s Compensation Board in the sum of $2,000 payable to the special fund created *968by subdivisions 8 and 9 of section 15 and section 25-a of the Workmen’s Compensation Law. The employer and carrier contest the award upon the claim that the accident and death did not arise out of and in the course of deceased’s employment. The Compensation Board found that deceased was on her way to work and on the premises of the employer and, while upon a service road owned by the employer, she was struck by an automobile and sustained a fractured skull from which she died almost immediately. The board found that the accidental injuries and death arose out of and in the course of her employment. The record justifies the conclusions reached. Decision and award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 1056.]